COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-17-00455-CV


IN RE NICK SANDERS, IN HIS                                              RELATOR
OFFICIAL CAPACITY AS THE
MAYOR OF THE TOWN OF
TROPHY CLUB AND IN HIS
INDIVIDUAL CAPACITY

                                       ----------

                             ORIGINAL PROCEEDING
                           TRIAL COURT NO. 17-7948-158

                                       ----------

                           MEMORANDUM OPINION1

                                       ----------

      The court has considered relator’s petition for writ of mandamus, the

response of the real parties in interest, and relator’s reply and is of the opinion

that the petition should be dismissed as moot. Accordingly, relator’s petition for

writ of mandamus is dismissed as moot.

                                                    PER CURIAM

PANEL: PITTMAN, J.; SUDDERTH, C.J.; and GABRIEL, J.

DELIVERED: February 22, 2018



      1
          See Tex. R. App. P. 47.4, 52.8(d).